Citation Nr: 1620280	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1968 to January 1975.  

The service connection issue on appeal comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in November 2012, which granted a joint motion for remand (JMR) vacating a March 2012 Board decision and remanded the issue for additional development.  It was noted that the Board had also remanded the issue of entitlement to an increased rating for coronary artery disease in March 2012.  The issues initially arose from rating decisions in March 2007 and May 2010 by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a December 2014 rating decision established entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU) effective from October 1, 2011.  It was noted that the effective date was assigned the day after he last reported having worked and that the determination was considered a full grant of the benefit sought on appeal.

The issue of entitlement to a rating in excess of 30 percent for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not manifest during active service nor was it manifest within a year of discharge; and, the preponderance of the evidence fails to establish that it developed as a result of service or a service-connected disability.



CONCLUSION OF LAW

Hypertension was not incurred or aggravated as a result of active service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See February 2006 VA correspondence.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.    

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  The most recent opinions address the medical question raised by the parties in the JMR and as discussed in the subsequent Board Remand.  


Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he has hypertension that developed as a result of his service-connected diabetes mellitus and coronary artery disease.  He reported that he began receiving treatment for hypertension in 1998.  In correspondence dated in March 2011 he noted there was a strong link between type II diabetes mellitus and hypertension and referred to American Diabetes Association and VA medical studies in support of his claim.  He also asserted that the relationship between hypertension, diabetes, and coronary heart issues were well established.

Service treatment records are negative for complaint, treatment, or diagnosis of hypertension.  The Veteran denied having had any history of high or low blood pressure in his January 1975 report of medical history.  An associated separation examination noted a blood pressure reading of 128/78 and revealed normal clinical evaluations for the heart and vascular system.  An October 1975 rating decision established service connection diabetes mellitus.

Private treatment records dated in September 1993 noted a blood pressure reading of 140/100 and included an assessment of labile blood pressure.  The treatment plan included a referral for consideration of hypertension.  A November 1993 report noted the Veteran was concerned about hypertension and that he was informed that a low fat, low salt, weight reduction diet was one mechanism of therapeutic intervention.  A March 1998 report noted there was a questionable history of hypertension.  

VA examination in November 2006 noted the Veteran had a diagnosis of "chemical diabetes" in May 1973 and that he was put on a diabetic diet with subsequent glucose tolerance tests that were not consistent with a diagnosis of diabetes.  It was the examiner's opinion, however, that the Veteran had long-standing diabetes that was probably well controlled with diet until approximately six months earlier.  The examiner also found that it was at least as likely as not that his coronary artery disease had been adversely influenced by the combination of his type II diabetes mellitus, hypertension, and elevated cholesterol.  

VA examination in December 2006 found the Veteran's essential hypertension was less likely secondary to his diabetes mellitus given that his hypertension was unaccompanied by any findings of nephropathy or other secondary causes such as renal artery stenosis.  The examiner, however, found that his coronary artery disease was likely secondary to his diabetes mellitus, and that hypertension and elevated cholesterol posed risk factor posed risk factors for current and future development of coronary artery disease.  

VA treatment records dated in November 2008 included a diagnosis of hypertension.  The examiner noted that it was most likely the result of diabetes mellitus.  Treat records dated in November 2013 and February 2014 also noted a diagnosis of diabetes mellitus was provided in 1975 and that it was, therefore, more likely that hypertension was a result of diabetes mellitus.  

VA examination in July 2014 found it was less likely that the Veteran's hypertension was proximately due to or the result of a service-connected condition.  It was noted that all micro albuminuria testing for the last three years had been negative and that, therefore, hypertension was not related to or aggravated by type II diabetes mellitus.  It was also noted that there was no presumptive evidence for ischemic heart disease related to hypertension and no nexus in the scientific literature.  

A December 2014 VA medical opinion based upon a review of the record found that it was less likely that the Veteran's coronary artery disease had proximately caused his hypertension.  It was noted there was no existing medical evidence even suggesting that coronary artery disease may be the cause of hypertension.  The physician also found it was less likely that his hypertension was proximately due to or aggravated by his type II diabetes mellitus, and noted that his diabetes mellitus was not complicated by significant renal disease which was the one complication that could aggravate the disorder.  

Based upon the evidence of record, the Board finds that the Veteran's hypertension was not manifest during active service, was not manifest within a year of discharge, and that the preponderance of the evidence fails to establish that it developed as a result of service or a service-connected disability.  There is also no evidence in the available record indicating that the Veteran has asserted that his hypertension developed as a result of exposure to herbicides, that he was actually exposed to herbicides in service, nor that he served in the Republic of Vietnam or other areas where such exposure is known to have occurred.  Although an April 2014 rating decision granted an effective date of September 20, 2002, for the award of service connection for coronary artery disease (as per the Nehmer decision), the Board notes that the available evidence does not indicate that service connection for coronary artery disease was established based on the presumption of exposure to herbicide agents.  Neither the Veteran nor his attorney has posited the contrary.  There is simply no basis to consider a herbicide exposure theory of entitlement.  In sum, the persuasive medical evidence demonstrates that his hypertension was neither incurred nor caused by an in-service injury, event, or illness.  

The totality of the evidence is also against the finding that the Veteran's hypertension was caused or permanently worsened as a result of his service-connected diabetes mellitus or coronary artery disease.  VA treatment records dated in November 2008, November 2013, and February 2014 opined that the Veteran's hypertension was a result of diabetes mellitus.  However, the negative December 2006, July 2014, and December 2014 VA opinions are found to carry greater probative value.  The November 2008, November 2013, and February 2014 opinions are shown to have been provided during the course of VA treatment without apparent review of the complete record.  While a full review of the record is not fatal to the claim, the fact remains that pertinent findings were made by the VA examiners that were not addressed in the favorable opinions.  

The December 2006 examiner's opinion that the Veteran's essential hypertension was less likely secondary to his diabetes mellitus was supported by findings that his hypertension was unaccompanied by any nephropathy or other secondary causes such as renal artery stenosis.  The December 2014 examiner also found that the Veteran's diabetes mellitus was not complicated by significant renal disease.  By contrast, the positive findings of the treatment notes provided no rationale and did not address these specific medical determinations.  The Board finds the December 2006, July 2014, and December 2014 VA opinions as to etiology are more persuasive and based upon adequate rationale.  

Consideration has also been given to the Veteran's personal assertion that that his hypertension is related to his diabetes mellitus and/or coronary artery disease.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disability at issue is not a condition readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in cardiovascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  His lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for hypertension is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is denied.


REMAND

The Veteran was provided a VA examination to assess his coronary artery disease in July 2014 and the examiner provided a METs (metabolic equivalents) estimate based upon an interview of METs >3-5.  A subsequent VA medical opinion based upon a review of the record provided a METs estimate of >5-7 based upon cardiac impairment only.  The Board notes, however, that there is no indication that exercise testing could not be done due to medical reasons.  See 38 C.F.R. § 4.104, Note (2) (2015).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2015).  Therefore, the Board finds that further development is required for adequate determinations as to these matters.  Prior to the examinations, up-to-date treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for a VA examination by a cardiologist or other appropriate medical specialist for an opinion as to the severity of his service-connected coronary artery disease.  All necessary examinations, tests, and studies should be conducted.  If exercise testing is not conducted, the examiner must explain why the test could not be done for medical reasons and must provide an estimate expressed in METs with specific supporting examples.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


